Motion for reargument denied. Motion for leave to appeal granted. [See 245 App. Div. 435.] The court hereby certifies that the following question of law has arisen which in its opinion ought to be reviewed by the Court of Appeals: Did the Public Service Commission have jurisdiction in this proceeding to grant its approval of the leases here involved made between Westchester Electric Railroad Company, The New York, Westchester and Connecticut Traction Company, Hastings Railway Company, Inc., Westchester Motor Transfer Company, Inc., Eastchester Transportation Corporation and North Street Transportation Corporation, as lessors, and the Westchester Street Transportation Company, Inc., as lessee? Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.